This is an appeal by two employers, Central Islip State Hospital and Benedictine Hospital, and their respective insurance carriers, from an award of compensation in favor of claimant. At the time of claimant’s injury she was a minor past twenty years of age. In September, 1940, claimant began training as a student nurse at Benedictine Hospital. She remained there until June of 1942 when she was assigned to affiliate at Central Islip State Hospital where she remained until September, 1942. She then returned to Benedictine Hospital and resumed her training there. From December 31, 1942, to March 24, 1943, claimant was affiliated at Babies Hospital at Presbyterian Medical Center in Hew York City, after which she again returned to Benedictine Hospital. On August 26, 1943, claimant became disabled as a result of pulmonary tuberculosis which she contracted as a result of her exposure at Benedictine Hospital and Central Islip State Hospital. On September 4, 1943, she was graduated as a nurse from Benedictine Hospital. She was disabled from August 26, 1943, to March 3, 1944. On the latter date, she became a nurse at Benedictine Hospital and was paid $7 per day, which was the regular wage of registered nurses, and continued in that employment until June 14, 1944, when she again became disabled. While claimant was in training she received only board and lodging. The only question here is wage rate. The board awarded claimant compensation at the rate of $25 per week for the period from August 26, 1943, to March 3, 1944, and $28 per week covering the period from June 14, 1944, to September 15, 1945. The evidence sustains the award. Award unanimously affirmed, with one bill of costs to be divided equally between the Workmen’s Compensation Board and claimant-respondent, and with disbursements to each. Present — Foster, P. J., Heffernan, Deyo, Santry and Bergan, JJ.